Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000859
                                                       13-JUN-2014
                                                       01:39 PM




                          SCPW-14-000859

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               MICHAEL G.M. OSTENDORP, Petitioner,

                                vs.

  THE OFFICE OF DISCIPLINARY COUNSEL, ACTING CHIEF DISCIPLINARY
             COUNSEL CHARLENE M. NORRIS, Respondent.


                       ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the May 30, 2014 petition for a

writ of prohibition submitted by Petitioner attorney Michael G.M.

Ostendorp, this court notes the passage of time between the

initial complaints and the present but, upon a review of the

record, anticipates their timely resolution, and concludes nothing

in the petition or the attached exhibits supports the conclusion

that the Office of Disciplinary Counsel has violated a duty owed

this court, or abused the discretion delegated to it by this court

to investigate the allegations of misconduct lodged against the
Petitioner.   See Breiner v. Sunderland, 112 Haw. 60, 64-65, 143
P.3d 1262, 1266-67 (2006); In re Disciplinary Bd. of the Hawai#i

Supreme Court, 91 Hawai#i 363, 368-71, 984 P.2d 688, 693-96

(1999); Akinaka v. Disciplinary Bd. of the Hawai#i Supreme Court,

91 Hawai#i 51, 57, 979 P.2d 1077, 1083 (1999).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition is denied, without prejudice to the Petitioner, in his

discretion, filing a protective order with the appropriate party,

pursuant to Rule 12(c) of the Rules of the Disciplinary Board with

regards to his medical records.

          DATED:   Honolulu, Hawai#i, June 13, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                  2